
	

115 S2408 IS: To prohibit the use of funds for an exhibition or parade of military forces and hardware for review by the President outside of authorized military operations or activities. 
U.S. Senate
2018-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2408
		IN THE SENATE OF THE UNITED STATES
		
			February 8, 2018
			Mr. Cardin (for himself, Mr. Van Hollen, Mr. Blumenthal, and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To prohibit the use of funds for an exhibition or parade of
			 military forces and hardware for review by the President outside of
			 authorized military operations or
			 activities. 
	
	
		1.Prohibition on use of funds for exhibition or parade of military forces and
			 hardware for review by the President outside of authorized military
			 operations or activities
 (a)ProhibitionSubchapter I of chapter 134 of title 10, United States Code, is amended by inserting after the section 2241b the following new section:
				
					2241c.Prohibition on use of funds for exhibition or parade of military forces and
			 hardware for review by the President outside of authorized military
 operations or activitiesFunds available to the Department of Defense may not be obligated or expended for any exhibition or parade of military forces and hardware for review by the President outside of authorized military operations or activities..
 (b)Clerical amendmentThe table of sections at the beginning of subchapter I of chapter 134 of such title is amended by inserting after the item relating to section 2241b the following new item:
				2241c. Prohibition on use of funds for exhibition or parade of military forces and hardware for
			 review by the President outside of
			 authorized military operations or activities..
			
